DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 & 21 are allowed. 
REASONS FOR ALLOWANCE
Examiner concurs with the applicant’s remarks dated 06/28/22.
Regarding Claim 1, closes prior art Hansen (US 2008/0216301) disclose a method of lifting a wind turbine part at a wind turbine site [A method for mounting a wind turbine blade to a wind turbine hub] (Claim 1), the method including: 
providing a lifting apparatus [by 5] and a wind turbine part to be lifted [providing control wires to connect the blade via the crane boom to a winch arrangement] (FIG. 1, Claim 1); 
suspending said part from said lifting apparatus [providing control wires to connect the blade via the crane boom to a winch arrangement] (FIG. 1, Claim 1); 
moving said part by means of said lifting apparatus [using the control wires to keep the blade orientation substantially horizontal; and] (FIG. 1, Claim 1); 
However, Hansen does not disclose:
providing a shield;
providing manipulation equipment associated with said shield; and 
the method further including holding said shield aloft, proximate and upwind of said part being lifted, by means of said manipulation equipment.
Smeenk disclose:
an airfoil [20] (FIG. 1a-3b);
providing manipulation equipment [30, 31, 33] associated with said airfoil [20] (FIG. 1a-3b); and 
the method further including holding said shield aloft [by 10, 11], proximate and upwind of said part being lifted, by means of said manipulation equipment (FIG. 1a-3b).
Hansen or Smeenk does not provide any suggestions of “providing a shield” as recited (refer to “a-c” above) and a person skilled in the art would not be prompted to consider Smeenk since Smeenk’s airfoil is "a device to drive a generator through at least two main traction cables by two winch pulleys” (refer to Smeenk ¶ [0070-0071]). Even if a person skilled in the art were to use the disclosures from Smeenk, said person would not arrive at the claimed subject matter for “shielding” due to the above-mentioned differences. 
Therefore, with respect to Claim 1, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of lifting a wind turbine part at a wind turbine site, the method including: 
providing a lifting apparatus and a wind turbine part to be lifted; 
providing a shield; 
providing manipulation equipment associated with said shield; and 
suspending said part from said lifting apparatus;  
moving said part by means of said lifting apparatus; 
the method further including holding said shield aloft, proximate and upwind of said part being lifted, by means of said manipulation equipment.
Regarding Claim 21, closes prior art Haag (US 2016/0046088) disclose a method of shielding a wind turbine part [10] at a wind turbine site (FIG. 5), the method including: 
providing a shield [80] (FIG. 5); 
providing manipulation equipment [78] associated with said shield [80] (FIG. 5); and 
the method further including holding said shield [80], proximate and upwind of said part [10], said shield [80] being held aloft by means of said manipulation equipment [78] (FIG. 5); 
wherein said part [10] is a wind turbine rotor blade OR (FIG. 5); and 
wherein said method is performed during a servicing operation [repairing] at a wind turbine rotor blade (FIG. 5, Claim 1) OR.
However, Haag does not disclose:
the shield comprising an aerodynamic body in the form of a kite or power kite.
Smeenk (US 20150048621) disclose an aerodynamic body in the form of a kite or power kite (Abstract, FIG. 1).
Hagg does not provide any suggestions of “the shield comprising an aerodynamic body in the form of a kite or power kite” as recited (refer to “a”) and a person skilled in the art would not be prompted to consider Smeenk shielding regarded to "a blade”. Even if a person skilled in the art were to use the disclosure from Smeenk, said person would not arrive at the claimed subject matter for “the shield comprising an aerodynamic body in the form of a kite or power kite” due to the above-mentioned differences. 
Therefore, with respect to Claim 21, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of shielding a wind turbine part at a wind turbine site, the method including: 
providing a shield comprising an aerodynamic body in the form of a kite or power kite; 
providing a manipulation equipment associated with said shield; and 
the method further including:
holding said shield, proximate and upwind of said wind turbine part, said shield being held aloft by means of said manipulation equipment; 
wherein said wind turbine part is a wind turbine rotor blade or a wind turbine nacelle; and -10-wherein said method is performed during a servicing operation at the wind turbine rotor blade or nacelle; or 
wherein said method is performed during a rotation operation of the rotor blade at a wind turbine rotor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Examiner, Art Unit 2832